NO








NO. 12-04-00342-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
RODOLFO VILLAFUERTE,          §                      APPEAL FROM THE 7TH
APPELLANT
 
V.                                                        §                      JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                       §                      SMITH COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
 
            Appellant
Rodolfo Villafuerte was convicted of intoxication manslaughter, sentenced to
twenty years of imprisonment, and assessed a $10,000.00 fine.  Appellant’s counsel has filed an Anders1
brief, stating that the record does not present any meritorious points for
appeal.  The State waived its right to
file a brief in the instant case, and Appellant filed a pro se brief.  We affirm.
 
Background
            On
February 19, 2004, Appellant was indicted for the felony offense of
intoxication manslaughter.  Following a
jury trial on October 1, Appellant was convicted of the offense and on October
26, he was sentenced to twenty years of imprisonment and assessed a $10,000.00
fine.  Appellant timely filed his notice
of appeal on November 4.
 
Analysis
Pursuant to Anders v. California      
            Appellant’s
counsel has filed a brief in compliance with Anders and Gainous
v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969), stating that he
has diligently reviewed the appellate record and is of the opinion that the
record reflects no reversible error and that there is no error upon which an
appeal can be predicated.  He further
relates that he is well acquainted with the facts in this case.  In compliance with Anders, Gainous,
and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978),
Appellant’s brief presents a chronological summation of the procedural history
of the case and further states that Appellant’s counsel is unable to raise any
arguable issues for appeal. 
            Appellant’s
pro se response contends that he is entitled to a new trial because 1) the
trial court abused its discretion by admitting the results of his blood alcohol
concentration test, 2) his substantial rights were affected by statements made
by the State at trial, and 3) his Miranda rights were not read to
him in Spanish.     
            When
faced with an Anders brief and a pro se response by an appellant,
an appellate court can either 1) determine that the appeal is wholly frivolous
and issue an opinion explaining that it has reviewed the record and finds no
reversible error or 2) determine that arguable grounds for appeal exist and
remand the cause to the trial court so that new counsel may be appointed to
brief the issues. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).  After conducting an
independent examination of the record, we find no reversible error and conclude
that the appeal is wholly frivolous. 
 
            Conclusion
            Appellant’s counsel has also moved for leave to withdraw.
We carried the motion for consideration with the merits of the appeal. Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave
to withdraw is granted and the trial court’s judgment is affirmed.
 
Opinion delivered February
22, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
 
(DO NOT PUBLISH)




1 See Anders v. California, 386 U.S.
738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493, 498 (1967).